
	

113 HR 478 IH: E-Verify Modernization Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 478
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Gingrey of
			 Georgia introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996 (8 U.S.C. 1324a note) to make the E-Verify Program
		  permanent and mandatory, and to provide for certain changes to procedures for
		  participants in the Program.
	
	
		1.Short titleThis Act may be cited as the
			 E-Verify Modernization Act of
			 2013.
		2.E-verify made
			 permanent and mandatory
			(a)Made
			 permanentSection 401(b) of
			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
			 U.S.C. 1324a note) is amended by adding before the period at the end of the
			 last sentence the following: , except that the E-Verify Program
			 described in section 403(a) shall be a permanent program.
			(b)Made
			 mandatorySection 402 of such
			 Act is amended—
				(1)in subsection (a),
			 by inserting after Except as specifically provided in subsection
			 (e) the following: or subsection (g); and
				(2)by adding at the
			 end the following:
					
						(g)Mandatory
				participation in the E-Verify ProgramNot later than 60 days after the date of
				enactment of the E-Verify Modernization Act of 2013, every person or other
				entity that hires one or more individuals for employment in the United States
				shall elect to participate in the E-Verify program described in section 403(a),
				and shall comply with the terms and conditions of such an election, including
				by verifying through the E-Verify program that each such individual is
				authorized to work in the United
				States.
						.
				3.Procedures for
			 participantsSection 403 of
			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (division C of Public Law 104–208; 8 U.S.C. 1324a note) is amended—
			(1)in subsection (a)(3)(A), by adding at the
			 end the following: The person or other entity may wait for confirmation
			 of the individual's identity and work eligibility before beginning to pay or
			 train the individual.;
			(2)in subsection (a)(3), by adding at the end
			 the following:
				
					(C)Current
				employeesNot later than 14
				business days after beginning to participate in the program, a person or other
				entity may use the program to verify the employment authorization of an
				employee hired prior to the participation in the program only if the person or
				other entity verifies the employment authorization of every employee hired
				prior to the participation in the
				program.
					;
				and
			(3)in subsection (a)(4)(B)(iii), by inserting
			 after until a nonconfirmation becomes final the following:
			 and the individual exhausts any administrative or judicial review if the
			 individual initiates such review..
			
